ARNOLD, Judge.
We agree with defendant’s position that the trial judge failed to properly instruct the jury on the elements of kidnapping. The jury was instructed that kidnapping was the “taking and carrying away without lawful authority of a human being by force, threat of force, or fraud.”
Defendant was charged in an indictment with kidnapping which is a violation of G.S. 14-39. G.S. 14-39 (effective 1 July 1975) provides: “Any person who shall unlawfully confine, restrain, or remove from one place to another, any person 16 years of age or over without the consent of such person, or any other person under the age of 16 years without the consent *125of a parent or legal custodian of such person, shall be guilty of kidnapping if such confinement, restraint or removal is for the purpose of:
(1) Holding such other person for ransom or as a hostage or using such other person as a shield; or
(2) Facilitating the commission of any felony or facilitating flight of any person following the commission of a felony; or
(3) Doing serious bodily harm to or terrorizing the person so confined, restrained or removed or any other person.”
G.S. 1-180 requires the trial court to “declare and explain the law arising on the evidence given in the case.” The provisions of G.S. 1-180 are mandatory and failure to comply is prejudicial error. State v. Lee, 277 N.C. 205, 176 S.E. 2d 765 (1970). The trial judge committed prejudicial error by failing to explain the essential elements of the crime charged. State v. Hairr, 244 N.C. 506, 94 S.E. 2d 472 (1956); State v. Sutton, 230 N.C. 244, 52 S.E. 2d 921 (1949); State v. Pittman, 12 N.C. App. 401, 183 S.E. 2d 307 (1971).
Defendant’s contention that the trial judge erroneously failed to instruct the jury on the elements of common law robbery is without merit. All the evidence clearly supports the greater offense of armed robbery, and we find no error in the trial with respect to that charge.
Defendant was found guilty of separate offenses of kidnapping (#75CR5613) and robbery with a firearm (#75CR5614). A single judgment of imprisonment was rendered. Since we are awarding a new trial only as to the charge of kidnapping the single judgment must be vacated and remanded for proper judgment upon the guilty verdict in the charge of armed robbery. State v. Hardison, 257 N.C. 661, 127 S.E. 2d 244 (1962); State v. Blackshear, 10 N.C. App. 237, 178 S.E. 2d 105 (1970).
In No. 75CR5613 [kidnapping] — new trial.
In No. 75CR5614 [armed robbery] — remanded for proper judgment.
Judges Parker and Hedrick concur.